DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “the outside of the chamber” lacks proper antecedent basis.  It is suggested that “the” in the phrase be deleted.
	The phrase “the liquefied radium of the reaction space” confusing.  Liquified radium is not a part of the reaction space.  However, liquefied radium is in the reaction space.
Claim 12
The ”step which is performed after the step of separating actinium” appears to be redundant since the claim previously refers to a “separated actinium”.  It is suggested the separated actinium”.  It is further suggested that the phrase “the step which is performed after the step of separating actinium” be deleted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malmbeck (WO 2020/260210 A1). 
Claim 1
Malmbeck teaches producing actinium by using liquefied radium (e.g., abstract).  Malmbeck teaches the nuclear reaction process 226Ra(p, 2n)225Ac.
Claim 2
Actinium is separated from the product (e.g., abstract).
Claim 3
The radium liquid target is recycled (e.g., abstract; page 25, lines 17-18).
Claim 4
Radon is removed (e.g., page 17, line 29 – page 18, line 3; page 25, lines 12-15).


Claims 10-11
The radium is liquefied by using NO3 or Cl2 (e.g., page 10, line 29 – page 11, line 1; page 14, lines 9-10; page 29, Table 1).
Claim 12
Malmbeck teaches separation and purification (refining) of the actinium (e.g., page 22, line 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malmbeck (WO 2020/260210 A1) as applied to claims 2 and 4 above.
Claim 5	
Malmbeck can use an activated carbon filter to remove radon (e.g., page 17, line 27; page 18, lines 1-3).  The skilled artisan would recognize that radon induced in the cooled carbon trap would obviously condense. 
Claim 7	
Using a preset amount of target material is within the skill of the artisan.  The skilled artisan would not (wastefully) use more (costly) target material than necessary.  .

Claims 6 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Malmbeck (WO 2020/260210 A1) as applied to claims 2, 4, and 7 above, and further in view of Pärnaste (US 2018/0322972).
Claim 6	
It is well-known in the art of radioactive waste treatment to dilute radioactive gas with outside air in disposal of the radioactive waste.  It would have been obvious to the one of ordinary skill in the art to modify Malmbeck to discharge unwanted (low radiation level) radon gas into the air.  The discharged radon gas would inherently become diluted.  Pärnaste provides an example that it is well known in the art to vent unwanted gas [0081, 0091, 0095].
Claim 8
Pärnaste shows that it is well known in the art to use a syringe pump to move a preset amount of liquid target to a reaction space [0038].  Modification of Malmbeck to have used a syringe pump to move a preset amount of the liquefied radium to the reaction space, as suggested by Pärnaste, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 
Claim 9
Pärnaste shows that it is well known in the art to move a solution by using an operating gas (e.g., inert gas; [0067]).  Modification of Malmbeck to have provided an . 

Claims 1-3, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Satz (US 2002/0094056) in combination with Pärnaste (US 2018/0322972).
Claim 1
Satz (cited via IDS) produces actinium by using liquefied radium [0043, 0071, 0072, 0074].  The liquefied radium target is irradiated with a particle beam [0077].  
Pärnaste shows that it is well known in the art to supply (load) a liquid target material (116) to a production chamber (120) via a fluid control system (125) [0038].  The loaded target material is irradiated with a particle beam [0039].  The liquid target material after irradiation is taken out from the production chamber [0098]. 
Claim 2
Satz discloses separating actinium from radium (paragraphs [0085-0092]).
Claim 3
Satz discloses recycling clean radium [0073].  Adjusting radium purity to a needed acceptable level is within the skill of the artisan.  It would have been obvious to the one of ordinary skill in the art to have modified Satz to reload substantially pure liquefied radium to the reaction space, to have enhanced efficiency of the nuclear reaction process in producing actinium.  


Claim 7	
Using a preset amount of target material is within the skill of the artisan.  The skilled artisan would not (wastefully) use more (costly) target material than necessary.  Discovering the optimum amount until the desired effect is achieved involves only routine skill in the art.  MPEP 2144.05 (citing In re Aller, 220 F.2d 454 (CCPA 1955)).
Claim 8
Pärnaste shows that it is well known in the art to use a syringe pump to move a preset amount of liquid target to a reaction space [0038].  Modification of Satz to have used a syringe pump to move a preset amount of the liquefied radium to the reaction space, as suggested by Pärnaste, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 
Claim 9
Pärnaste shows that it is well known in the art to move a solution by using an operating gas (e.g., inert gas; [0067]).  Modification of Satz to have provided an inert gas (non-active gas) into the chamber to unload the liquid target material from the production chamber after irradiation, as suggested by Pärnaste, would have been obvious to one of ordinary skill in the art. 
Claim 12
Satz discloses refining separated actinium [0120]. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Satz (US 2002/0094056) in combination with Pärnaste (US 2018/0322972) as applied to claim 2 above, and further in view of Moreno Bermudez (US 2017/0137916).
Claims 4-5
Moreno Bermudez shows that it is well known in the art to remove radon with a cooled activated carbon trap [0116].  The skilled artisan would recognize that radon induced in the cooled carbon trap would obviously condense.  Modification of Satz to have employed a cooled activated carbon trap for removing unnecessary radon, as suggested by Moreno Bermudez, would have been obvious to one of ordinary skill in the art. 
Claim 6
It is well-known in the art of radioactive waste treatment to dilute radioactive gas with outside air in disposal of the radioactive waste.  It would have been obvious to the one of ordinary skill in the art to modify Satz to discharge unwanted (low radiation level) radon gas into the air.  The discharged radon gas would inherently become diluted.  Pärnaste provides an example that it is well known in the art to vent unwanted gas [0081, 0091, 0095].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Satz (US 2002/0094056) in combination with Pärnaste (US 2018/0322972) as applied to claim 2 above, and further in view of Harfensteller (US 2007/0153954).
Claim 10
Harfensteller shows that it is well known in the art to have radium liquefied by using an organic solution [0068].  Modification of Satz to have employed an organic solution containing radium as the liquid target, as suggested by Harfensteller, would have been obvious to one of ordinary skill in the art. 
Claim 11
Satz discloses the concentration of HNO3 is adjusted to 5 M to separate actinium from radium, and the mixture is separated from a radium ion resin column [0090].  Radium 226 is stripped from the column using 0.35 m HNO3.  The radium 226 is reused for the purpose of the target preparation.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence (i.e., first sentence).  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
	In the second sentence, it appears the wording “Further, a method of producing actinium by using liquefied radium according to the present disclosure has an effect of enabling” is redundant and unnecessary. 
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the recited invention.  The following Title is suggested:  “Method Of Producing Actinium By Irradiating Liquefied Radium With A Proton Beam”.


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646